UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-2030



BERNARD C. DUSÉ, JR.,

                                                Plaintiff - Appellant,

             versus


BARNES & NOBLE, INCORPORATED; JASON SANDERS;
SUSAN SKIRBOLL; EVA LEVINE; MARSHA BROGDON;
COURTNEY MONKHOUSE; ROBERT CRABTREE; ROBERT
KESSLER; STEPHEN RIGGIO; KEITH BROWN,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cv-01508-GBL-LO)


Submitted:    December 6, 2006               Decided:   January 8, 2007


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard C. Dusé, Jr., Appellant Pro Se. Daniel Prywes, Anna C.
Ursano, BRYAN & CAVE, L.L.P., Washington, D.C., for Appellee Barnes
& Noble, Inc.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard C. Dusé, Jr. appeals the district court’s order

granting summary judgment in favor of Barnes & Noble, Inc. (“Barnes

& Noble”) on his employment discrimination and retaliation claims

under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e to 2000e-17 (2000), and the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2000).

Dusé alleged that Barnes & Noble unlawfully discriminated against

him on the basis of his race, age, and gender, and that he was

retaliated    against       when     he     complained    of     the    alleged

discrimination.       Dusé also appeals the district court’s order

granting Barnes & Noble’s motion to strike witnesses not disclosed

by Dusé in discovery, claiming, in part, that the testimony of

those witnesses would have bolstered his opposition to Barnes &

Noble’s motion for summary judgment.

            We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Dusé v. Barnes & Noble, Inc., No. 1:05-cv-01508-GBL-LO

(E.D. Va. Sept. 11, 2006).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court     and    argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED


                                     - 2 -